United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2064
                                 ___________

Phyllis Raedean Hyde,                 *
                                      *
              Appellant,              *
                                      *
       v.                             *
                                      *
Curtis H. Evans, County Judge, York   *
County Courthouse; Charles W.         *
Campbell, County Attorney, York       *
County Courthouse; Dean Buller,       *   Appeal from the United States
Chairman, York County                 *   District Court for the
Commissioners; Randy Campbell,        *   District of Nebraska
Zoning Commissioner; Dale Radcliff,   *
Sheriff, York County Courthouse; York *    [UNPUBLISHED]
Police Department, Don Klug, Chief    *
and all others; York News-Times, Dan *
D. Collins, Publisher; Unknown Does, *
1 to 99,                              *
                                      *
              Appellees.              *

                                 ___________

                         Submitted: September 3, 1997
                             Filed: September 25, 1997
                                 ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.
       Phyllis Raedean Hyde appeals from a final order of the United States District
Court1 for the District of Nebraska, dismissing her complaint with prejudice for failing
to comply with Federal Rule of Civil Procedure 8, and denying her motions for
summary judgment. We have carefully reviewed the record and affirm on the basis of
the district court&s opinion. See 8th Cir. R. 47B. We also conclude the magistrate
judge had the authority to grant leave to defendants to obtain substitute counsel. See
28 U.S.C. § 636(b)(1)(A).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                          -2-